      Case 3:17-cr-00623-JLS Document 427 Filed 02/02/21 PageID.3750 Page 1 of 1



1
2
3                            UNITED STATES DISTRICT COURT
4                           SOUTHERN DISTRICT OF CALIFORNIA
5
6    UNITED STATES OF AMERICA,                       Case No.: 17CR0623-JLS
7                                       Plaintiff,
                                                     ORDER CONTINUING STATUS
8    v.                                              HEARING

9    DAVID NEWLAND, et al.,
10                                   Defendants.
11
12         On the Court’s own motion, IT IS HEREBY ORDERED that the Status Hearing in
13   this matter is continued from February 10, 2021 to March 19, 2021 at 11:00 a.m.
14   Defendants shall file acknowledgements of the new hearing date by February 10, 2021,
15   however the appearance of any defendant at the hearing may be waived. The hearing shall
16   take place via video or teleconferencing, in-person appearances will be permitted only if
17   the moratorium established by Chief Judge Order No. 60 has expired.
18         Due to the ongoing COVID-19 public emergency, the limited authorization for
19   conducting criminal proceedings under the CARES Act and Chief Judge Order No. 56, and
20   the current moratorium on jury trials, the Court finds that that the ends of justice will be
21   served by this continuance, and these outweigh the interests of the public and the
22   defendants in a speedy trial. Accordingly, the delay occasioned by this continuance is
23   excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
24         IT IS SO ORDERED.
25   Dated: February 2, 2021
26
27
28


                                                                                     17CR0623-JLS
